                   Case 19-50952-JKS              Doc 52         Filed 05/06/21      Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

In re:                                                                       Chapter 11

WOODBRIDGE GROUP OF COMPANIES, LLC, et                                       Case No. 17-12560 (JKS)
al.,1
                                                                             (Jointly Administered)
                            Remaining Debtors.

MICHAEL GOLDBERG, in his capacity as Liquidating
Trustee of the WOODBRIDGE LIQUIDATION                                        Adv. Proc. No. 19-50952 (JKS)
TRUST,

                            Plaintiff,                                       Ref Docket No. 48
         vs.
JAMES LAMONT,
                            Defendant.


                                          AFFIDAVIT OF SERVICE

STATE OF OHIO                        )
                                     ) ss.:
COUNTY OF FRANKLIN                   )

ANGELA CHACHOFF, being duly sworn, deposes and says:

1. I am employed as a Case Manager by Epiq Class Action and Claims Solutions, Inc., located
   at 5151 Blazer Parkway, Suite A, Dublin, Ohio 43017. I am over the age of eighteen years
   and am not a party to the above-captioned action.

2. On May 3, 2021, I caused to be served the “Notice of Withdrawal of Response and Limited
   Objection to Motion of James Tobia to Withdraw as Counsel to James Lamont,” dated May
   3, 2021 [Docket No. 48], by causing a true and correct copy to be enclosed securely in a
   postage pre-paid envelope and delivered via first class mail to the following party: James
   Lamont, 98 Vivian Court, Novato, California 94947 and delivered via electronic mail to the
   following party: jtobia@tobialaw.com.


1         The Remaining Debtors and the last four digits of their respective federal tax identification number are as
          follows: Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1,
          LLC (0172). The Remaining Debtors’ mailing address is 14140 Ventura Boulevard #302, Sherman Oaks,
          California 91423.




                                                           -1-
              Case 19-50952-JKS        Doc 52       Filed 05/06/21     Page 2 of 2




3. All envelopes utilized in the service of the foregoing contained the following legend:
   “LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”

                                                                     /s/ Angela Chachoff
                                                                     Angela Chachoff
 Sworn to before me this
 5th day of May, 2021
 /s/ Andrea R. Speelman
 Andrea R. Speelman
 Notary Public, State of Ohio
 Commission Expires March 21, 2024




                                              -2-
